DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) was timely paid, the finality of the previous Office action is withdrawn pursuant to 37 CFR 1.114. The amendment filed on October 12, 2020 is entered. 
Claims 21, and 30 are amended. Claims 27-29, and 36-38 are cancelled. Claims 1-20, 23-26, 32-35 and 39 were previously cancelled. Thus, claims 21-22 and 30-31 are currently pending. 
Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,860,811 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding. These proceedings would include interferences, reissues, reexaminations, and litigation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Claim Rejections - 35 U.S.C. § 251 – Impermissible Recapture
3.	With respect to the rejection of claims 21-22, 27-31 and 36-38 under 35 U.S.C. § 251, as being an improper recapture of the surrendered subject matter, Applicant referring to MPEP at 1412.01 (II.) and contends that, “[T]he Examiner is correct that unrelated inventions are mentioned as one example of overlooked aspects; however, a related invention is also an overlooked aspect if it was never claimed. Applicant in specific argues that, in the present application it is species B that was claimed, instead (species A is the one never claimed). Arguing that the original disclosure disclosed invention 1, affinity-based adaptive communication system, claim 1 of the provisional1 – “species A”; and invention 2 of the provisional2 – “species B”. (Remarks at 7) Applicant points to the specification of the provisional application at pg. 45, under the title “Generating Recommendation Explanation” and the associated description and argues that this portion is detailed description of the explanation engine of species B, and is the support for claim 2 of the provisional. Arguing that, it is the material prior to this [portion at pg. 45] that discloses a detailed description of species A, which is support for claim 1 of the provisional. (Id.,)
i.e., ‘811 patent for support for claim elements, not the detailed description of the ‘141 provisional application. The specification of the ‘811 patent does not incorporate by reference the ‘141 provisional application. As set forth in the previous Office action, Applicant has not shown, the embodiment of the claimed invention in claims 21 or 30 is different from the embodiment of the invention in claim 1  (now cancelled) in the underlying ‘811 patent. Examiner notes that both claims – claim 21 in this reissue application and claim 1 in the ‘811 patent - are directed to the same invention, but in different wording. Even though the examiner requested Applicant to show, from the specification of the ‘811 patent, the detail description of the embodiments of the asserted species A and B and to show how they are different, Applicant has not provided such an explanation, yet referring to the detail description of the ‘141 provisional application. 
Second, even if the ‘141 provisional application was incorporated by reference in the disclosure of the ‘811 patent, the portion cited from the ‘141 provisional application [arguably related to species B], does not say that the embodiment of generating recommendation explanation is different from the embodiment of the species A, i.e., generating recommendation without explanation. Third, as set forth in the previous Office action, claim 2 in the ‘141 provisional application is a dependent claim, which by default include all the limitations of its independent claim 1, but related to the same invention, albeit more restrictive.
Fourth, it does not appear from the face of the original patent that applicant intended to cover and secure a recommendation system, without an explanation. There is no indication that Id.) The ‘811 patent abstract states, 
“A method and system for generating adaptive explanations for associated recommendations is disclosed. The adaptive explanations comprise a syntactical structure and associated phrases that are selected in accordance with usage behaviors and/or inferences associated with usage behaviors. The phrases included in an adaptive explanation may be selected through application of a non-deterministic process. The adaptive explanations may be beneficially applied to recommendations that are associated with content, products, and people, including recommendations that comprise advertisements.” (Id.) [Emphasis added]


 	The summary of the invention states, “[I]n accordance with the embodiments described herein, a method and system for adaptive computer-based personalities, including adaptive explanations associated with computer-generated recommendations, is disclosed that addresses the shortcomings of prior art approaches.” (Id., at 1:55-59)
	Later the ‘811 patent at 2:46-59, as part of the detail description teaches, “A method and system for adapting computer-based personalities, including adaptive explanations associated with recommendations, as manifested through textual or audio communications, is disclosed.” (Id.) See also ‘811 patent at 22:10 – 19 explaining that “this [Explanation] can be very valuable to the recommendation recipient 200 because it may give the recipient a better sense of whether to bother to read or listen to the recommended content, without committing significant amount of time. For recommendations that comprise advertising content, the explanation may enhance the persuasiveness of the ad.” 
The point is, the specification makes clear on its face that the ‘811 patent invention is directed to a method for generating explanation for the associated recommendation. See, the above analysis, See also col.  22:10 – 28:31.

“The Examiner could argue that claim 1 of our provisional (specifically our second provisional) is generic covering both species - through error and without deceptive intent that alleged generic claim was never presented for patenting in the non-provisional. Also, no other generic claim was ever presented in our non-provisional, nor was any claim ever presented to species A.” (Id., Remarks at 8)

Applicant argues “[G]iven that no generic claim to species A and B was ever presented for examination – Patentee never surrendered species A. (Id.) The Examiner disagrees. While the Applicant’s argument is convoluted, it appears that applicant, once again is arguing about ‘141 provisional application. As stated above, the specification lacks two different embodiments for each of the species A and B,
The specification of the ‘811 patent, at col. 9: 35-45 discloses that the adaptive communications 250c may include adaptive recommendations 250 or associated explanations for the recommendations. The specification further at 22:11-19 discloses that in addition to delivering a recommendation 250 for an object, the computer-based application 925 may deliver a corresponding explanation 250c of why the object was recommended. Nevertheless, the specification does not clearly describes that the feature of generating recommendation without an explanation is a separate embodiment. [Emphasis added] As such, the examiner is not persuaded by Applicant’s argument that “no generic claim to the species A and B was ever presented for examination – patentee never surrendered species A.” 
Because the claims in this reissue application are directed to separate embodiment that is not covered in the specification, claims 21-22 and 30-31 are rejected under 35 S.U.C. §  251 as being based on an improper recapture of the surrendered subject matter during prosecution of the ‘811 underlying patent.

	
Claim Rejections - 35 U.S.C. § 251 - Reissue Oath or Declaration
4.	In response to the rejection of claims under 35 U.S.C. § 251 as being based on a defective oath declaration presented in the final Office action dated 6/16/2020, Applicant does not present any rebuttal argument. As set forth in the final Office action, the examiner notes that a new declaration was filed on 08/29/2019. The new declaration is considered defective because, the new declaration indicates that the error is related to the broadening of the claims related to the surrendered subject matter, i.e., the limitation related to, “generating a recommendation without the explanation.” However, as set forth above, this limitation is surrendered subject matter that should have not been removed from the new claims 21 and 30. Accordingly, the declaration is defective and the rejection of claims 21-22 and 30-31 Under 35 U.S.C. § 251 as being based on a defective oath/declaration is maintained.

35 U.S.C. § 103(a) - Obviousness Rejections  
5.	In response to the rejection of claims under 35 USC 103(a) as being obvious over Bentolila in view of Linden, Applicant amended independent claims 21, and 30 to include features related to “vectors”, “the vectors represented in an n-dimensional space,” and other features related to “n-dimensional space.” (Id., the amendment)  

“Bentolila’s recommendations are primarily programming content. The Examiner pointed out on page 24 of the Office Action that Bentolila teaches, “[preferences for entertainment programs could include affinities for any metadata field or entries in an EPG...” However, this does not on its face disclose or suggest “.. .wherein the relationship information is based, at least in part, on deriving a distance in the n-dimensional space between a first vector of the vectors and a second vector of the vectors, the first vector associated with the corresponding content object and the second vector associated with the one of the other content objects.” [Emphasis in original] 
(Remarks at, 9) 
However, as set forth in the rejection of claims infra, using n-dimensional vector space associated with content object was well known in the art at the time of the claimed invention, as evidenced by newly reference of Hosea (U.S. Pat. No. 7,979,880). See for example, Hosea teaches,
“clustering algorithm can be used to find profiles that are similar to the profile of the current user. In judging the similarity between profiles, the confidence measures are ignored and the profiles are treated as n dimensional ratings vectors. A simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.”  
(Hosea at, 10:65 – 11:21) 
  
Claim Rejections 35 USC § 251 - Impermissible Recapture
6.	Claims 21-22, and 30-31 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue, which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application. 
	What is being broadened in this reissue application is related to the surrendered subject matter, i.e., “generating an explanation for the recommendation comprising one or more phrases, wherein the selection of the one or more phrases is based, at least in part, on a plurality of user behaviors and in accordance with a computer-implemented syntactical structure," the amended claim subject matter added during prosecution of the ‘486 application. As set forth above, the claims in this reissue application are not directed to separate invention or separate embodiment in the disclosure. Additionally, introducing new claims 23-26 and 32-35 (now cancelled) directed to generating explanation of the adaptive recommendation which are now cancelled, is another evidence that shows independent claims 21, and 30 have the same scope but are not supported by a different embodiment than that of the original claims 1-20.
	For the reasons explained in the final Office action dated 06/16/2020, and for the reasons explained in response to the applicant’s arguments above, claims 21-22, and 30-31 are rejected under 35 U.S.C. § 251 as being an improper recapture of broadened claimed subject matter.
 
Reissue Oath or Declaration
(See 37 CFR 1.175 and MPEP § 1414)
	MPEP also states in part:
“it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.” [Emphasis added] 1414.II (B.)

	The Examiner notes that while Applicant in the new declaration submitted on 08/29/2019 indicates at least one error relating to the broadening aspect related to the limitation “generating an explanation for the …., on a plurality of user behavior” (Id.) As set forth supra, claims are rejected under 35 U.S.C. § 251, as being an improper recapture of the surrendered subject matter relating to the limitation “generating an explanation for the recommendation …., on a plurality of user behavior.” The new declaration is defective, because the error in the declaration is directed to the broadening of a claim subject matter that should have not been removed from the claims. 

Claim Rejections - 35 U.S.C. 251
8.	Claim 21-22 and 30-31 are rejected under 35 U.S.C. 251, as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the oath/declaration is set forth in the discussion above in this Office action.
 
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 


10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claim(s) 21, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bentolila (U.S., Pat. No. 8,495,680) in view of Hosea (U.S. Pat. No. 7,979,880).
	Regarding claim 21:
A method for implementing an adaptive recommendation system for audio content or multimedia, the method comprising (See Bentolila Title, Abs., and col. 5:20-35, teaches the behavioral model and automatic programming recommendations). 
Examiner’s note: With respect to the limitation, that the recommendation system is for audio content or multimedia, Bentolila teaches that the system is suitable to build programming model for advertising wherein the programming can be entertainment or advertising, audio, video, graphics, or any multi-media content. Id., at col. 37:43-47):
 
receiving user behavior information by tracking user interactions with a user interface of an adaptive recommendation system (Id., Bentolila at col. 6:15-36 and the user’s behavioral information such as channel surfing and user’s program selection corresponding to receiving user’s behavior information);  
 
Examiner’s Note: the limitation “by tracking user interactions with a user interface” is thought by Bentolila, because he discloses that tracking user interaction by using click sequences on a remote control device (Examiner interpreting click sequences on a remote control as user interaction with a user interface) See Bentolila further discloses that, the query interfacing are readily practical to interface with the BMQengine (Id., at 15:30-47), that is interpreted by the examiner as tracking user interaction with a user interface. Even if the Applicant does not agrees with the Examiner’s interpretation and argues that Bentolila fails to teach this limitation, Hosea, which is used for teaching of content object associated with vectors and the vectors represented in an n-dimensional space, explicitly teaches a user interface in the form of a set-top box or a graphical user interface (GUI) on the display unit to make programing selection and access to Internet (See, Hosea at 5:7-10) The GUI is supported by the operating system and allows the user to use a point and click method of input. 
    
Reasons to Combine Bentolila with Hosea
	It would have been obvious for a person of ordinary skill in the art at the time the invention was made to use model of Bentolila (which is user for TV user profile) in other area of commerce by using a computer (such as computer 10 in Hosea with a user interface), to access Internet, for the reason to be able to achieve user behavioral profiling and finding user’s content Bentolila at 5:18-35) A person of ordinary skill in the art would have had ample motivation to perform this modification because, this would increase the efficiency of TV programming and target advertising in a much broader sense, of the Internet advertisement. 
 
storing the user behavior information in a content network comprising content objects representing items of audio content or multimedia, respectively, the content objects associated with [fuzzy sets] vectors, respectively, the vectors represented in an n-dimensional space, 
See Bentolila at col. 7:62 - col. 8:4, col. 11:65 - col. 12:22, and col. 14:4-7, teaches behavioral database and specifying the quality of database entry. At col. 7:8-4 teaches that over time a relational knowledge base and behavioral DB is created. With respect to the amended limitation “content object associated with vectors,” and “the vectors represented in an n-dimensional space” Bentolila at 17:40-43, teaches of a data table of row and column vectors, and ate 17:43-58 teaches multi-dimensional modeling where the vectors are in a multidimensional  space.
To the extent that the Applicant argues that Bentolila fails to teach this limitation, the newly found reference Hosea teaches this limitation. See for example, Hosea teaches that, 
“A clustering algorithm can be used to find profiles that are similar to the profile of the current user. In judging the similarity between profiles, the confidence measures are ignored and the profiles are treated as n dimensional ratings vectors. A simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.” (See Hosea, at 10:65 – 11:4) [Emphasis added]  
vectors representing in an n-dimensional space was well known in the art, at the time of invention as evidenced by Hosea. (Id.)  
Reasons to combine Bentolila and Hosea 
 It would have been obvious for a person of ordinary skill in the art to modify Bentolila’s disclosing a targeted advertising based on clustering of user profile that best target individual user advertising category group, (Bentolila at 5:17-35) with the n dimensional raring vectors of Hosea (Id., at 10:65 – 11”6) [Emphasis added], because this would increase the efficiency of TV programming and target advertising of Bentolila in a much broader sense, of the Internet advertisement, by using multi-dimensional rating vector algorithm of Hosea to increase confidence by increasing the degree of the user’s affinity and increase the efficiency of the system. (See, Hosea at 10:40-47)
 
wherein each content object comprises meta information of the user behavior information and relationship information to other content objects (Bentolila at, col. 11:65 - col. 12:22, teaches that the time watched and time surfing and non-surfing by the user corresponds to meta information. At col. 30:6-14 teaches of metadata in each advertisement); and.
wherein the relationship information [includes a relationship indicator for related ones of the content objects, the relationship indicator expressing a degree to which one of the related content objects belongs to one or more of the fuzzy sets, respectively, of one or more other ones of the related content objects] 
represents a degree to which the corresponding content object is related to one of the other content objects, (Bentolila teaches temporal relationship at 14:8-12, and 26:64- 27:1, which is interpreted as degree that one object is related to other object. Hosea also teaches this limitation at 11:4-6 teaches that, “[T]hen, the weighted average of all of the profiles in the collection is calculated to get an ideal profile for comparing to the subject user profile.” Hosea also at 1:66 – 2:6, as user based on the content-associated profile information correlated with the user-requested content information. See also Hosea at 10:65 – 11:1 that teaches, finding profiles that are similar to the profile of other users.)

wherein the relationship information is based, at least in part, on deriving a distance in the n-dimensional space between a first vector of the vectors and a second vector of the vectors, the first vector associated with the corresponding content object and the second vector associated with the one of the other content objects; 
While, Bentolila at, col. 30:60 – col 31:4 teaches how to calculate rating for related objects such as movies and calculating the scores for each different user, which corresponds to relationship indicator expressing a degree to which one of the related content objects belong to one or more of the fuzzy sets, respectively3, he fails to explicitly teach that the relationship information is based, … and the second vector associated with the one of the other content objects.
However, as set forth above Hosea teaches that profiles are treated as n dimensional ratings vectors and further teaches, this limitation by stating that,  “[A] simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.” (Id., at 10:65 – 11:4) [Emphasis added]  

Reasons to Combine Bentolila with Hosea
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify/program the adapted recommendation system of Bentolila by incorporating the clustering algorithm and deriving similarity between vectors associated with the content object in an n-dimensional space method of Hosea as described above (Id.,) in order to increase the confidence measure for each user and calculate the ideal profile. (Hosea at 11:4-21) 
A person of ordinary skill in the art have ample motivation to do this modification for the reason that it provides recommendations that are associated with similar contents, or similar product and/or advertisement. The combination more efficient and has cost benefits, because it provides the user with additional product information the user might be interested in.    

applying an adaptive recommendation function to identify usage behavior of the user based, at least in part on the relationship [indicators] information (Bentolila, at col. 3:27-33 teaches that the system is based on probability density function. At col. 7:56-61 teaches that the system is based on a relational knowledge base, at 26, line 47-61 and Fig. 9, teaches the interpretation of the ADS targeting metadata. Hosea  too, at col. 13:7-22 and Fig. 2 and Fig. 6, discloses that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, to a user based on the user's profile and history or based on other users' profiles or histories.”): and

generating an adaptive recommendation in a context of a current system navigation [, access, or activity] using the user interface, or a current activity using the user interface, the generating the adaptive recommendation to help the user navigate through the adaptive system based, at least in part, on the applying the adaptive recommendation function. 

Bentolila at col. 5:18-35 teaches that the TV user’s usage and preferences, that provides behavioral modules for user preference. At col. 19:28-46, teaches that the system provides viewer’s preferred programming order. At col. 20:45-61 teaches the depth of programming predictions presented to the users. 
Hosea also teaches this limitation. He teaches that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, to a user based on the user's profile and history or based on other users' profiles or histories.” The recommendation is based on current system navigation, using the user interface or the current activity using the user interface by using the adaptive recommendation function. 
See, Hosea further teaches:
“The embodiment described below is for recommending television programs using iTV, although a similar procedure may be used to generate recommended Web sites or other content within the scope of the invention. In an iTV embodiment, recommendations may be generated whenever the user requests one through the iTV graphical user interface, typically a programming guide. The request is generally made through the use of an input device such as a remote control or a keyboard. Alternatively, recommendations may be automatically generated when the user selects the programming guide with the remote control. In some cases the guide automatically appears when the user turns on the television set. In either embodiment, the recommendation request may be sent to the set top box and the iTV client application layer 20 may forward the request to the matcher component 24 of the client 10.” 
(Hosea at, 13:56 – 14:5) [Emphasis added]

Regarding claim 30:
A system including a computer and a computer-readable memory having instructions stored thereon that, in response to execution by the computer, cause the computer to perform operations comprising: (See Bentolila at, Title, Abs., and col. 3:20-23 a machine-readable medium having stored thereon a plurality of processor-executable instructions for implementing a function of the adaptive recommendation system disclosed):
capturing user behavior information by tracking user interactions with a user interface of an adaptive recommendation system (Id., at col. 6:15-36 and the user’s behavioral information such as channel surfing and user’s program selection corresponding to receiving user’s behavior information);  
Examiner’s Note: the limitation “by tracking user interactions with a user interface” is thought by Bentolila disclosing that tracking user interaction by using click sequences on a remote control device (Examiner interpreting click sequences on a remote control as user interaction with a user interface) See Bentolila further discloses that, the query interfacing are readily practical to interface with the BMQengine (Id., at 15:30-47), which is interpreted by the examiner as tracking user interaction with a user interface. Even if the Applicant does not agrees with the Examiner’s interpretation and argues that Bentolila fails to teach this limitation, Hosea, which is used for teaching of content object associated with vectors, the vectors represented in an n-dimensional space, explicitly teaches a user interface in the form of a set-top box or a graphical user interface (GUI) on the display unit to make programing selection and access to Internet (Id., Hosea at 5:7-10) The GUI is supported by the operating system and allows the user to use a point and click method of input. 
    
Examiner’s Note: the limitation “by tracking user interactions with a user interface” is thought by Bentolila, because he discloses that tracking user interaction by using click sequences on a remote control device (Examiner interpreting click sequences on a remote control as user interaction with a user interface) See Bentolila further discloses that, the query interfacing are readily practical to interface with the BMQengine (Id., at 15:30-47), that is interpreted by the examiner as tracking user interaction with a user interface. Even if the Applicant does not agrees with the Examiner’s interpretation and argues that Bentolila fails to teach this limitation, Hosea, which is used for teaching of content object associated with vectors and the vectors represented in an n-dimensional space, explicitly teaches a user interface in the form of a set-top box or a graphical user interface (GUI) on the display unit to make programing selection and access to Internet (See, Hosea at 5:7-10) The GUI is supported by the operating system and allows the user to use a point and click method of input. 
    
Reasons to Combine Bentolila with Hosea
	It would have been obvious for a person of ordinary skill in the art at the time the invention was made to use model of Bentolila (which is user for TV user profile) in other area of commerce by using a computer (such as computer 10 in Hosea with a user interface), to access Internet, for the reason to be able to achieve user behavioral profiling and finding user’s content preferences for targeted advertising and improving the efficiency of the advertisement. (Bentolila at 5:18-35) A person of ordinary skill in the art would have had ample motivation to perform this modification because, this would increase the efficiency of TV programming and target advertising in a much broader sense, of the Internet advertisement. 
 
storing the user behavior information in a content network comprising content objects representing items of audio content or multimedia, respectively, the content objects associated with [fuzzy sets] vectors, respectively, the vectors represented in an n-dimensional space, 
See Bentolila at col. 7:62 - col. 8:4, col. 11:65 - col. 12:22, and col. 14:4-7, teaches behavioral database and specifying the quality of database entry. At col. 7:8-4 teaches that over time a relational knowledge base and behavioral DB is created. With respect to the amended limitation “content object associated with vectors,” and “the vectors represented in an n-dimensional space” Bentolila at 17:40-43, teaches of a data table of row and column vectors, and ate 17:43-58 teaches multi-dimensional modeling where the vectors are in a multidimensional  space.
To the extent that the Applicant argues that Bentolila fails to teach this limitation, the newly found reference Hosea teaches this limitation. See for example, Hosea teaches that, 
“A clustering algorithm can be used to find profiles that are similar to the profile of the current user. In judging the similarity between profiles, the confidence measures are ignored and the profiles are treated as n dimensional ratings vectors. A simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.” (See Hosea, at 10:65 – 11:4) [Emphasis added]  
Using clustering algorithm to find profile with content object associated with the vectors, and the vectors representing in an n-dimensional space was well known in the art, at the time of invention as evidenced by Hosea. (Id.)  
Reasons to combine Bentolila and Hosea 
 It would have been obvious for a person of ordinary skill in the art to modify Bentolila’s disclosing a targeted advertising based on clustering of user profile that best target individual Bentolila at 5:17-35) with the n dimensional raring vectors of Hosea (Id., at 10:65 – 11”6) [Emphasis added], because this would increase the efficiency of TV programming and target advertising of Bentolila in a much broader sense, of the Internet advertisement, by using multi-dimensional rating vector algorithm of Hosea to increase confidence by increasing the degree of the user’s affinity and increase the efficiency of the system. (See, Hosea at 10:40-47)
 
wherein each content object comprises meta information of the user behavior information and relationship information to other content objects (Bentolila at, col. 11:65 - col. 12:22, teaches that the time watched and time surfing and non-surfing by the user corresponds to meta information. At col. 30:6-14 teaches of metadata in each advertisement); and.
wherein the relationship information [includes a relationship indicator for related ones of the content objects, the relationship indicator expressing a degree to which one of the related content objects belongs to one or more of the fuzzy sets, respectively, of one or more other ones of the related content objects] 
represents a degree to which the corresponding content object is related to one of the other content objects, (Bentolila teaches temporal relationship at 14:8-12, and 26:64- 27:1, which is interpreted as degree that one object is related to other object. Hosea also teaches this limitation at 11:4-6 teaches that, “[T]hen, the weighted average of all of the profiles in the collection is calculated to get an ideal profile for comparing to the subject user profile.” Hosea also at 1:66 – 2:6, as user based on the content-associated profile information correlated with Hosea at 10:65 – 11:1 that teaches, finding profiles that are similar to the profile of other users.)

wherein the relationship information is based, at least in part, on deriving a distance in the n-dimensional space between a first vector of the vectors and a second vector of the vectors, the first vector associated with the corresponding content object and the second vector associated with the one of the other content objects; 
While, Bentolila at, col. 30:60 – col 31:4 teaches how to calculate rating for related objects such as movies and calculating the scores for each different user, which corresponds to relationship indicator expressing a degree to which one of the related content objects belong to one or more of the fuzzy sets, respectively4, he fails to explicitly teach that the relationship information is based, … and the second vector associated with the one of the other content objects.
However, as set forth above Hosea teaches that profiles are treated as n dimensional ratings vectors and further teaches, this limitation by stating that,  “[A] simple clustering algorithm is used based on the distance between vectors wherein all users whose profiles are within a certain distance of the subject user profile are collected.” (Id., at 10:65 – 11:4) [Emphasis added]  

Reasons to Combine Bentolila with Hosea
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify/program the adapted recommendation system of Bentolila by incorporating Id.,) in order to increase the confidence measure for each user and calculate the ideal profile. (Hosea at 11:4-21) 
A person of ordinary skill in the art have ample motivation to do this modification for the reason that it provides recommendations that are associated with similar contents, or similar product and/or advertisement. The combination more efficient and has cost benefits, because it provides the user with additional product information the user might be interested in.    

applying an adaptive recommendation function to identify usage behavior of the user based, at least in part on the relationship [indicators] information (Bentolila, at col. 3:27-33 teaches that the system is based on probability density function. At col. 7:56-61 teaches that the system is based on a relational knowledge base, at 26, line 47-61 and Fig. 9, teaches the interpretation of the ADS targeting metadata. Hosea  too, at col. 13:7-22 and Fig. 2 and Fig. 6, discloses that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, to a user based on the user's profile and history or based on other users' profiles or histories.”): and

generating an adaptive recommendation in a context of a current system navigation [, access, or activity] using the user interface, or a current activity using the user interface, the generating the adaptive recommendation to help the user navigate through the adaptive system based, at least in part, on the applying the adaptive recommendation function. 

Bentolila at col. 5:18-35 teaches that the TV user’s usage and preferences, that provides behavioral modules for user preference. At col. 19:28-46, teaches that the system provides viewer’s preferred programming order. At col. 20:45-61 teaches the depth of programming predictions presented to the users. 
Hosea also teaches this limitation. He teaches that the “[A] personalized agent, or matcher, may make recommendations of content, such as programs, to a user based on the user's profile and history or based on other users' profiles or histories.” The recommendation is based on current system navigation, using the user interface or the current activity using the user interface by using the adaptive recommendation function. 
See, Hosea further teaches:
“The embodiment described below is for recommending television programs using iTV, although a similar procedure may be used to generate recommended Web sites or other content within the scope of the invention. In an iTV embodiment, recommendations may be generated whenever the user requests one through the iTV graphical user interface, typically a programming guide. The request is generally made through the use of an input device such as a remote control or a keyboard. Alternatively, recommendations may be automatically generated when the user selects the programming guide with the remote control. In some cases the guide automatically appears when the user turns on the television set. In either embodiment, the recommendation request may be sent to the set top box and the iTV client application layer 20 may forward the request to the matcher component 24 of the client 10.” 
(Hosea at, 13:56 – 14:5) [Emphasis added]

12.	Claim(s) 22, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bentolila (U.S., Pat. No. 8,495,680), in view of Hosea (U.S. Pat. No. 7,979,880), and further in view of Cerrato (U.S., Pat. PUB. No. 2002/0178257).

Regarding claim 22:
The method of claim 21, wherein the user behavior information further comprises user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks, timestamps, or audio content or multimedia web page access.
As set forth above, Bentolila in combination with Hosea discloses all the limitation of claim 21. The combination, while teaches the user behavior with respect to web page access (see Bentolila and the discussion of user’s behavioral information such as channel surfing and user’s program selection (Id., at col. 6:15-36)) fails to teach the user behavior information such as user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks. However Cerrato in the same filed of endeavor teaches wherein the user behavior information further comprises user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks, timestamps (Id., Cerrato at, [0037], [0064] teaches matching incoming clickstream with stored clickstream, and at [0066] teaches observing incoming clickstream over period of time corresponding to time between successive key stroke in the claim and at [0086] and [0088] for the average mouse statistic corresponding to successive mouse click in the claim).
Reasons to Combine Bentolila and Hosea with Cerrato 
It would have been obvious for a person of ordinary skill in the art at the time the invention was made to modify/program the adapted recommendation system of Bentolila with Hosea and incorporate the behavioral data related to clickstream and successive mouse click as taught by Cerrato to the existing surfing behavioral habit as taught by Bentolila, for the reason to more accurately predict the user’s behavior because the user might change his surfing habit but normally does not change his clicking or mouse using habit. 
Bentolila teaches that the user behavior can be related to channel surfing and program selection (Id., at col. 6:15-36), and Cerrato teaches user behavior related to clickstream and 

Regarding claim 31:
As set forth above, Bentolila in combination with Hosea discloses a machine-readable medium having stored thereon a plurality of processor-executable instructions for implementing a function of the adaptive recommendation system as required by claim 30. The combination, while teaches the user behavior with respect to web page access (see Bentolila and the discussion of user’s behavioral information such as channel surfing and user’s program selection (Id., at col. 6:15-36)) fails to teach the user behavior information such as user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks.
However Cerrato in the same filed of endeavor teaches wherein the user behavior information further comprises user key strokes, mouse clicks, a time period between successive key strokes, time period between successive mouse clicks, timestamps (Id., Cerrato at, [0037], [0064] teaches matching incoming clickstream with stored clickstream, and at [0066] teaches observing incoming clickstream over period of time corresponding to time between successive key stroke in the claim and at [0086] and [0088] for the average mouse statistic corresponding to successive mouse click in the claim).

Reasons to Combine Bentolila and Hosea with Cerrato 
Bentolila with Hosea and incorporate the behavioral data related to clickstream and successive mouse click as taught by Cerrato to the existing surfing behavioral habit as taught by Bentolila for the reason to more accurately predict the user’s behavior.
Bentolila teaches that the user behavior can be related to channel surfing and program selection (Id., at col. 6:15-36), and Cerrato teaches user behavior related to clickstream and mouse statistics and a person of ordinary skill in the art could have had ample motivation to combine the two because, the combination can predict the user’s behavior even if the user changes his surfing habit and by doing this his behavior can be accurately analyzed.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Majid Banankhah whose telephone number is (571) 272-3770.  The Examiner can normally be reached at 7:30am - 4:30 pm and F: 8:00-Noon, Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

Singed:
/MAJID A BANANKHAH/        Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                
Conferee:
/Ovidio Escalante/
/H.B.P/        Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Referring to provisional application 61/054,141, filed 05/17,2008.
        2 Same provisional application, above. 
        3 See for example, a one-event high preference vote for an action movie, could score lower than a daily average vote for a comedy series. 
        4 See for example, a one-event high preference vote for an action movie, could score lower than a daily average vote for a comedy series.